Title: To Alexander Hamilton from William Playfair, 30 March 1791
From: Playfair, William
To: Hamilton, Alexander



To the Honourable—Hamilton
Paris 30th March 1791
Sir
I take the liberty of writing to you on an affair which concerns a great number of Idividuals as well as myself which liberty I would not take if it were not that from the total want of letters in answer to mine to Mr Duer of Newyork I am left in the most Cruel Situation Possible as well as a great number of individuals who have their near Relations in America.
I undertook eighteen Months ago to lay the Foundation of a Colony on the Sioto Lands for the Sale of which M: M: Cutler, Sergent & Duer had given a Procuration of Mr Barlow who himself was without Any of the Means necessary to put in Practice Such a Plan. The Lands were not paid to congress; Mr Barlow had never seen them & knew little about them; he had no money to Expend on the affair, no connexions and did not Speak french. He was made known to me by a third Person & told me his Plan was to sell 3 millions of acres of Land. This was certainly an Idea formed without Reflection as neither an Individual nor any Company could be supposed to pay 18 millions for lands uninhabited & unknown & which did not belong to the Persons who were to sell them. It was three Months after I knew Mr Barlow before I conceived that their was any Means of Undertaking such a thing with any degree of success but the Revolution in France gave me the Idea that an Emigration would be possible & that Individual purchasers might be found. To abridge the History I undertook for 15 Pr cent on the Sales to begin the affair at my own Expence. It was begun but it appeared necessary to give facilities to the First Purchasers who might set an Example to the others, this was done upon the Idea that the affair would go on which in the fact it did for several months in an astonishing Manner but was stoped short by the want of preparations in America as was promised & Expected. Our Errors in the Prices of Cattle & other things have created great discontents great Expences & merited complaints. The Total want of Letters from America has suspended the affair. There are several hundreds of People who have their Relations in America & who are in the most unquiet state which as I have nothing to show respecting their Relations who are gone is rather an ill looking piece of business. Add to that that Mr Barlow who was here has Run away in debt without informing me or any other Person.
I have on all sides heard the Best character of Mr Duer & I am informed that he Runs a great Risque of Being Burned by the advances he has made. It is Clear likewise that the whole Colony will suffer if the affair stops where it is but I am afraid it will do so as there has been a Mr Walker here who said he was commissioned by the Company to look into things but who Refused to shew his power of attorney or procuration and who Refused to Enter with any degree of frankness or Candor into the Nature of the affair but who would considder it as goods bought & sold at a fixed Price on Each side. The fact is that he was disappointed as to some personal views & that from Mr Barlows want of Informing Mr Dewer the quantity of sales Mr Dewer had immagined when Walker left new york that there were one million of acres sold when their was not one hundred & fifty thousand acres & one 4th of that not paid for in values that are yet Realized.
I know that the Engagement taken with the Treasury of the United States by the company at New-york is not, nor cannot be fulfilled in the original terms therefore I am Ignorant Whether Messrs Duer & Co continue in the affair or not. I have the honour therefore Sir to adress myself to you & to send a memoir on the subject which is in French & which I take to be a justification of My Intentions & of my Conduct viewing the affair in its whole Extent which I did & I am surprised that any Person can do otherwise as the small affairs done were but to begin a colony and I will venture to say that if that Colony is in a thriving State & the People Contented and if at the same time a method is taken to Sell here without any great derangement in the Present form of sales there will be more than half the lands sold in Six months & Sold upon advantageous terms. If so then the United states would gain a number of Inhabitants, their Treasury would be paid amply for the Lands & Messrs Duer & co after being Repaid their advances would gain a large sum.
To accomplish these Points it would be well to renew the Arrangement with Messrs Duer & Co on other terms that the names may not appear to change & as it has already been Announced in a new Prospectus here which has been distributed every where that 9/10ths of the Price will be deposited untill possession is given it is not possible that any Risque can be Run of Giving Possession of Lands that will not be paid for so that the affair is Simple Plain & without any inconveniency. The Fears that Walker Pretends to have about not being Paid are as ill founded as they are unjust. It is impossible to touch here the 9/10ths in question & surely the 10th that remains is not more than is necessary to cover the Expences and pay whoever sells it. With Regard to the Plan that Walker has to Endeavour to Substitute Some of his Freinds in my Place, it is impracticable & in justice to all concerned as well as to My self I must say so. I have done nothing that merits such treatment. I have begun the affair & suffered the disagreable part & Run all the Risques. I have a Correspondence with & know the most Part of those who would go out the First upon good news ariving and as I have Contracted debts to support the thing till the news that arives shall determin whether in itself it is good or bad, I cannot think of submitting to so great an Injustice as it would be to substitute Mr Morris or any other of those Persons who have all along been the Enemies of the affair in My Place. I should therefore make my apeal to the Public & defend myself in the tribunals at the same time. The Affair would then be stopt as till the Bye past were settled nothing could go on and that it would take a prodigious time to do as none of the affairs here have been done in the Name of individuals but of a Fictitious Company which Circumstance alone would involve & render prodigiously Expensive & Tedious all the operations of a law suit. In a word this affair is only to be Carried on with Faith & Confidence. Nothing will be more agreable to me than that a Person should be sent over to verify & sign every sale & to Receive into his own hands the Titles to the deposit of the 9/10ths. In short there is no precautions possible for the surety of the affair that I would not with the Greatest Eagerness embrace; neither do I insist upon the Portion of Profit which by my original agreement with Mr Barlow was ceded to me for future sales. I only demand a Confidential honourable arrangement on both sides for the Carrying on the affair.
If on the Contrary it is determined to Stop short where we are, I have titles to deliver & quittances for money paid, which, deduction being made of the Percentage that was allowed to me by the original agreement do more than Balance the account for Lands Sold and which account I have Ready, tho’ as I told Mr Walker we could not with any degree of Propriety or common sence Balance the account untill the affair was stopt or the Plan of going on was settled. I nevertheless should have at the last agreed to settle with him if he would have shewn his Procuration & declared his intentions. I was obliged to summons him to shew them; he did not make any Answer. A Messanger waited upon him to obtain a verbal answer at least & to the messanger he only said that he had an advertisement Ready to put in the News papers against me & that his powers were deposed with a notaire whose name he gave. I went to the Notaire to see the Powers & took the Messanger with Me but Mr Walker had been there half an hour before & withdrawn the Powers which the Notaire declared he had not Read. After that I had nothing to do with Mr Walker & if he chuses to insert his advertisement he may do it but it will be answered in a Manner that will be more disagreable to him than he Expects because No Man has a Right to come and act as he has done in Paris. The circumstance of Mr Barlows evasion is sufficiently disagreable & disgracefull to his constituents without adding the Ruin of the affair by a Public Explanation of all the difficulties under which the affair lyes.
I know that Mr Duer has been told lyes on My Account & as he does not know me I cannot wonder at his believing them this has been the Cause of his not writing to me but he can never give a Reason for not writing to some one Else to prevent those Ruinous mistakes that have been made and of which he himself will probably be the first victim.
I have taken the liberty to trouble you with this long letter. I send inclosed the account up to the time that the sales stopt and I have done the same to Mr Jefferson to whom I had the honour of being known when he was in France and I request your Interference in the affair in order to Enable some arrangement to take Place that will not Prevent the affair from terminating in the Ruin & disgrace of those who have begun it.
I am Sir   with Respect   your most obedient   & most humble servant
William Playfair
Paris 30th March 1791
